Citation Nr: 1039203	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-16 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from May 2001 to May 2007.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A Travel Board hearing in front of the undersigned Veterans Law 
Judge was held in June 2010.  A transcript of the hearing has 
been associated with the claim file.


FINDING OF FACT

Sleep apnea first manifested during service.  


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In the 
instant case, since the Veteran's claim is being granted, any 
deficiencies with regard to VCAA are harmless and nonprejudicial 
and VCAA analysis is not required.  

Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other manifestation of 
the disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The appellant seeks service connection for sleep apnea.  After a 
careful review of the evidence of record, the Board finds that, 
resolving all reasonable doubt in the appellant's favor, service 
connection for sleep apnea is warranted.

A report of medical examination of January 2001 done on the 
occasion of the appellant's enlistment noted all his systems 
normal except for the feet.  In the accompanying report of 
medical history the appellant denied any sleep problems.  Service 
treatment records show that in February 2007, the appellant 
underwent a diagnostic sleep study.  The impression was that it 
was an indeterminative study.  It was noted that the RDI was 
slightly elevated but not diagnostic of obstructive sleep apnea.  
The recommendations noted that further clinical correlation is 
suggested for excessive daytime somnolence.  It was recommended 
that if there is a strong suspicion for obstructive sleep apnea, 
consider an observed polysomnogram for further evaluation.  In a 
Report of Medical History of March 2007 done on the occasion of 
the appellant's separation from service, he reported he had 
frequent trouble sleeping.  In the explanation section he noted 
he had sleep apnea.  The examiner noted that a completed home 
sleep study was undeterminative and recommended further study.  A 
notation of diagnosis of sleep apnea was crossed out.  

A July 2007 statement from the appellant's wife notes that she 
had known the appellant since May 2003 and that after a year of 
living together, or around May 2004, she noticed the appellant 
could not sleep through the night and while she was awake she 
would notice that there were periods when he would stop 
breathing.  She further stated that all the sleeping problems had 
continued until then.  

A post-service polysomnography report of May 2008 notes a 
diagnosis of snoring with mild obstructive sleep apnea syndrome.  
A complete titration report notes a diagnosis of mild obstructive 
sleep apnea syndrome with associated hypoxemia.  

A VA examination report of November 2008, notes the appellant 
reported he noticed trouble sleeping, along with snoring, in 2003 
after returning from the Persian Gulf.  He reported that while 
the sleep study was undeterminative, no additional studies were 
conducted prior to leaving service.  He reported he continued to 
have trouble sleeping ever since service.  After a physical 
examination, he was diagnosed with mild obstructive sleep apnea 
which improved with use of a CPAP device.  The examiner opined 
that he could not resolve the issue of whether the current sleep 
apnea started in service without resorting to mere speculation.  
He noted that the February 2007 sleep study noted elevated RDIs 
but noted these findings were not diagnostic for obstructive 
sleep apnea, and that he was unable to find any reference to 
sleep apnea in the service treatment records except in the March 
2007 medical history report.  

At the Travel Board hearing of June 2010, the appellant testified 
that he started having sleep problems while in service around 
2003.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

Initially, the Board notes the November 2008 VA examiner's 
opinion stating he could not opine as to whether the appellant's 
sleep apnea was related to service without resorting to mere 
speculation.  In this regard, the Board notes that statements 
like this from doctors are, for all intents and purposes, 
inconclusive as to the origin of a disability.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993).  Opinions like this amount to "nonevidence", 
neither for nor against the claim, because service connection may 
not be based on speculation or remote possibility.  See generally 
Bloom v. West, 12 Vet. App. 185 (1999).  See also 38 C.F.R. § 
3.102 (when considering application of the benefit- of-the-doubt 
doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).  Therefore, the Board does not consider this 
evidence against the appellant's claim.  

Based upon the evidence provided, the Board finds that any doubt 
as to whether the appellant's sleep apnea was incurred in service 
should be resolved in his favor.  While there are no service 
treatment records showing a diagnosis of sleep apnea, the records 
do show the appellant reported sleep problems while in service 
and underwent a sleep study.  Moreover, in the Report of Medical 
History submitted in March 2007, prior to separation from 
service, the appellant noted he had frequent trouble sleeping.  
Significantly, the Board notes that the sleep study conducted in 
February 2007 while the appellant was still in service, 
recommended that an observed polysomnogram be conducted.  
However, this was not done while the appellant was on active 
service.  Rather, the appellant had a polysomnogram done after 
service which confirmed a diagnosis of obstructive sleep apnea.  

The Board notes the appellant reported that he has had problems 
sleeping since service and ever since.  The appellant is 
competent to so state.  See Jandreau, 492 F.3d at 1372; Barr, 21 
Vet. App. at 310.  Moreover, the objective medical evidence in 
service shows that the appellant had problems sleeping so much so 
that he underwent a sleep study.  Furthermore, the appellant's 
wife submitted a statement and testified that the appellant 
started to have sleeping problems while still in service.  She is 
competent to so state.  With consideration of the evidentiary 
value that may be assigned to the appellant's and his wife's lay 
descriptions under Jandreau, Layno and Barr, the Board resolves 
reasonable doubt in favor of the appellant and grants this 
appeal.  38 U.S.C.A. § 5107(b).

He has presented evidence of symptomatology in service, 
continuation of symptomatology since service, and a current 
diagnosis of sleep apnea.  Accordingly, service connection for 
sleep apnea is granted.  


ORDER

Service connection for sleep apnea is granted.




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


